Proceeding pursuant to CPLR article 78 to review a determination of the State commissioner dated April 27, 1979 and made after a statutory fair hearing, which affirmed the order of the local agency discontinuing petitioner’s Medicaid assistance. Determination confirmed, without costs or disbursements, and proceeding dismissed on the merits. Respondents’ decision to discontinue petitioner’s Medicaid assistance was correct. She is an employable person within the meaning of subdivision 5 of section 131 of the Social Services Law and 18 NYCRR 385.1. As such, she failed to *683comply with the relevant work rules promulgated by the State commissioner and thus no longer qualifies for medical assistance. We note that although petitioner’s Medicaid benefits were properly discontinued, her children’s medical assistance benefits are not affected (see Matter of Gunn v Blum, 48 NY2d 58). Lazer, J. P., Mangano, Gibbons and Cohalan, JJ., concur.